 In the Matter Of CRATER LAKE BOX AND LUMBER COMPANYandLUMBERAND SAWMILL WORKERS' UNION, LOCAL No. 2705, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORCase No. R-2836.Decided S'epte'mber 2, 1941Jurisdiction:lumber industry.Investigation and Certification of Representatives:existence of question: re-fusal of Company to accord union recognition until it is certified by theBoard ; election necessary ; charges filed by one of the unions involved againsta Company not a party to proceedings, whose tract of lumber and employeesare operated and employed by Company involvedheldno justification forpostponement of election.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees employed by the Company in its operations at and near SpragueRiver, Oregon, including employees in the logging, transportation, sawmill,green yard, box factory, planing mill, and dry yard departments, and spe-cificallynamed individuals, but excluding temporary construction, clerical,and supervisory employees.Mr. John B. Ebinger,of Klamath Falls, Oreg., for the Company.Mr. J. G. Wolf,of Portland, Oreg., for Local No. 2705.Mr. George Brown,of Klamath Falls, Oreg., for the I. W. A.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE'On June 9, 1941, Lumber and Sawmill Workers' Union, Local No.2705, affiliated with the American Federation of Labor, herein calledLocal 2705, filed with the Regional Director for the Nineteenth Region(Seattle,Washington) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofCrater Lake Box and Lumber Company, Sprague River, Oregon,herein called the Company, and requesting an investigation and certi=fication of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On July 2,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section35 N. L. R. B., No. 21.108 CRATER LAKE BOX AND LUMBER COMPANY1093, of National Labor Relations Board Rules and Regulations-Series2, 'as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide `for an appropriate hearingupon due notice.On July 24, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, Local 2705,and International Woodworkers of America, Local No. 6-12, affiliatedwith the Congress of Industrial Organizations, herein called theI.W. A., a labor organization claiming. to represent employeesdirectly affected by the investigation., Pursuant to notice, a hearingwas held on August 1, 1941, at Klamath Falls, Oregon, before WilliamA. Babcock, Jr., the Trial Examiner duly designated by the ChiefTrial Examiner.The Company, Local 2705, and the I. W. A. wererepresented and participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYCrater Lake Box and Lumber Company is an Oregon corporationwith its principal office at Sprague River, Oregon. It is engaged inThe business of logging, manufacturing, and selling logs, lumber,and lumber products near Sprague River, Oregon.During 1940 theCompany cut approximately 30 million board feet of lumber and itssaleswere in excess of $500,000.More than 90 per cent of thesesalesrepresented shipments of lumber to points outside the Stateof Oregon.,II. THE ORGANIZATIONS INVOLVEDLumber and Sawmill. Workers' Union, Local No. 2705, is a labororganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.InternationalWoodworkers of America, Local No. 6-12, is alabor organization affiliated with the Congress of Industrial Organi-zations, admitting to membership employees of the Company. 110DECISIONSOF NATIONALLABOR RELATIONS BOARDIII. THE QUESTION-CONCERNING REPRESENTATIONDuring June 1941,Local 2705 requested recognition as the exclu-sive representative of the Company's employees.'The Companydenied this request until such time as Local 2705 is certified by theBoard.Statements of a Field Examiner and the Trial Examiner,introduced in evidence at the hearing,show that Local 2705 and the1.W. A. each represent a substantial number of employees in thealleged appropriate unit."We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONiCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company, Local 2705, and the I. W. A. agree that all pro-'duction and maintenance employees of the Company in its operationsat and near Sprague River, Oregon, including employees in the log-ging, transportation, sawmill, green yard, box factory, planing mill,and dry yard departments, but excluding temporary construction,clerical, and supervisory employees, constitute an appropriate unit.However, the parties disagree as to the status of five named indi-viduals.William George, Ernest W. Johnson, Carlos Seright, Silas Shep-ard, and Peter Streit appear on the pay roll of Lawrence WarehouseCompany.The Company contends that these persons should be ex-cluded from the unit on the ground that they are not employed by it.Local 2705 and the I. W. A. urge that Ernest W. Johnson and CarlosSeright be excluded because they are supervisory employees and thatWilliam George, Silas Shepard, and Peter Streit be included in theunit.1The Field Examiner reported that Local 2705 presented an affidavit stating that 210persons employed by the Company had signed"Certificate of Affiliation"cards In Local 2705and that 168 of these persons-appeared on the Company's pay roll of May 31, 1941.The Trial Examiner reported that'the I.W. A. presented application-for-membershipcards and an authorization petition bearing the names of 50 persons who appear on theCompany's pay roll of May 31, 1941.There are 284 employees on this pay roll. CRATER LAKE BOX AND LUMBER COMPANY111The Lawrence Warehouse Company leases an area adjacent to thepremises of the Company.All finished products of the Company areturned over to the Lawrence Warehouse Company, which issues ware-house receipts thereforto the Company.The employees in disputeare engaged in checking in and out the finished products of the Com-pany and also perform watchmen's duties.However, the LawrenceWarehouse Company does not have enough work to keep these per-sons employed on a full time basis and they work for the Company,under the direction of supervisory employees of the Company, when-ever they are not needed by the Lawrence Warehouse Company.Al-though their salaries are paid solely by the Lawrence WarehouseCompany, the Company hasan agreementwith the Lawrence Ware-house Company whereby it pays a fixed sum each month to the Law-renceWarehouse Company which includes payment for the servicesof these persons.Under the circumstances,we find that WilliamGeorge, Silas Shepard, and Peter Streit should be included in theunit but that Ernest W. Johnson and Carlos Seright should be ex-cluded because of their supervisory status.We find that all production and maintenance employees employedby the Company in its operations at and near Sprague River, Oregon,including employees in the logging, transportation,sawmill, greenyard, box factory, planing mill,and dry yard departments,and Wil-liam George,Silas Shepard,and Peter Streit, but excluding tem-porary construction, clerical,and supervisory employees,constitutea unit appropriate for the purposes of collective bargaining and- thatsaid unit will insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policiesof the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolvedby theholding of an election by secretballot.The I.W. A. suggested that the election be postponed untilsuch time as charges of unfair labor practices filed by it againstHosley Lumber Company, be disposed of.The Company is workinga tract of timber formerly operated by Hosley Lumber Company andhas in its employ persons formerly employed by that company.Thecharges against Hosley Lumber Company cover a period prior to thetime the Company took over this tract of timber and do not involvethe Company.Under thecircumstances we see no sufficient justifica-tion for postponing the election.In accordance with our usual prac-ticewe shall direct that the election be held as soon as possible, butnot later than thirty(30) days from the date of the Direction ofElection herein.We find that the employees of the Company eligible "112DECISIONSOF NATIONALLABOR RELATIONS BOARDto vote in the election shall be those in the appropriate unit who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to such limitations andadditions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Crater Lake Box and Lumber Company,Sprague River, Oregon, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees employed by theCompany in its operations at and near Sprague River, includingemployees in logging, transportation, sawmill, green yard, box fac-tory, planing mill, and dry yard departments, and William George,Silas Shepard, and Peter Streit, but excluding temporary construc-tion, clerical, and supervisory employees, constitute a unit appropri-ate for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the-National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargainingwith Crater Lake Box and Lumber Company, Sprague River, Oregon,an election by secret ballot shall be conducted as soon as possible, butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Directorfor the Nineteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among all production and main-tenance employees employed by the Company in its operations at andnear Sprague River, Oregon, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees in the logging, transportation, sawmill, green yard, boxfactory, planing mill, and dry yard departments, William George,Silas Shepard, Peter Streit, and employees who did not work duringsuch pay-roll period because they were ill or on vacation or in the CRATER LAKE BOX AND LUMBER COMPANY113activemilitary service or training of the United States, or tempo-rarily laid off, but excluding temporary construction, clerical, andsupervisory employees, and employees who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by Lumber and Sawmill Workers' Union, Local No. 2705, affil-iated with the American Federation of Labor, or by InternationalWoodworkers of America, Local No. 6-12, affiliated with the Congressof Industrial Organizations, for the purposes of collective, bargain-ing, or by neither.